Dunlap, P. J.,
concurring. I concur in this judgment of reversal because I believe the council of the city of Cleveland was never authorized by the Constitution of Ohio to pass these ordinances. The provision of the constitution, that “municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their - limits such local police, sanitary and other similar regulations, as are not in conflict with general laws/’ does not, in my opinion, authorize the passage of an ordinance which substitutes for well-settled principles of the common law, of wide and universal application, a different rule of conduct, upon the theory that it is an . exercise of local self-government, or is a local police, sanitary or other similar regulation.